DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Election/Restrictions
Applicant's election without traverse of claims 1-8 in the reply filed on 08/28/20. Applicant’s election is acknowledged. Examiner notes, however, that given the application filed under §371, the restriction requirement dated 07/09/20 is withdrawn. Examiner will examine claims 1-5 & 7-17.



Allowable Subject Matter
Claims 1-5 & 7-17 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claims 1-4, 7, 8 & 15-17 are allowed because all prior arts on record either singularly or in combination fail to anticipate or render obvious a qubit coupling device comprising: a dielectric substrate comprising a surface and a trench extending from the surface into the dielectric substrate: and a first superconductor layer on the surface of the dielectric substrate, wherein the first superconductor layer comprises at least a portion of (a) an adjustable coupler network or (b) a coupler controller line, wherein an 
a dielectric substrate(1043/1040)[0118,0120] comprising a trench(1080/1081)[0117,0122]; and
a first superconductor layer(left 1020/1021)[0118,0123] on a surface of the dielectric substrate(1043/1040)[0118,0120], wherein an edge of the first superconductor layer(left 1020/1021)[0118,0123] extends along a first direction(up and down), wherein at least a portion of the superconductor layer is in contact with the surface of the dielectric substrate(1043/1040)[0118,0120], and wherein the superconductor layer is formed from a superconductor material that exhibits superconductor properties (niobium or another material capable of superconducting in operation)[0116] at or below a corresponding critical temperature, and wherein a length of the trench(1080/1081)[0117,0122] within the dielectric substrate(1043/1040)[0118,0120] is adjacent to and extends along the edge of the first superconductor layer(left 1020/1021)[0118,0123] in the first direction(up and down), wherein an electric permittivity of the trench(1080/1081)[0117,0122] is less than an electric permittivity of the dielectric substrate(1043/1040)[0118,0120] but 
does not disclose a dielectric substrate comprising a surface and a trench extending from the surface into the dielectric substrate: and a first superconductor layer on the surface of the dielectric substrate, wherein the first superconductor layer comprises at least a portion of (a) an adjustable coupler network or (b) a coupler controller line, 

The following is an examiner’s statement of reasons for allowance:
Claim 5 is allowed because all prior arts on record either singularly or in combination fail to anticipate or render obvious a qubit coupling device comprising: wherein the dielectric substrate comprises one or more pillars within the trench and supporting the first superconductor layer, in combination with the rest of claim limitations as claimed and defined by the Applicant.   


The following is an examiner’s statement of reasons for allowance:
Claims 9-14 are allowed because all prior arts on record either singularly or in combination fail to anticipate or render obvious a method for fabricating a qubit coupling device comprising: etching a trench within the dielectric substrate, wherein a length of the trench within the dielectric substrate is adjacent to and extends along the edge of the first superconductor layer in the first direction, in combination with the rest of claim limitations as claimed and defined by the Applicant.   


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICIA D REDDINGTON whose telephone number is (571)272-9242.  The examiner can normally be reached on Monday-Friday 10am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Parker can be reached on 303-297-4722.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/PATRICIA D REDDINGTON/Primary Examiner, Art Unit 2819